Title: To James Madison from Alexander James Dallas, 17 July 1816
From: Dallas, Alexander James
To: Madison, James



Dear Sir.
17 July 1816

I inclose Mr. Hassler’s letter, requesting a site for the Observatory.  The reccommendation of the ground selected, is very strong; but it requires consideration, whether the authority is sufficient, for purchasing that portion of it, which does not belong to the public?  The appropriation is adequate, regarding it as an incident to the servey of the coast.  I have requested from Mr. Monroe and Col. Lane an estimate of the price of the lot, and the cost of the building; which shall be forwarded to you, as soon as I receive it.
Mr. Jones has just sent me the inclosed Note, which will give you a general idea of the progress of the Bank subscription.  The institution is becoming every day more popular; and the universal expectation, that it is the only remedy for the disordered currency, must essentially contribute to make it effectual.  I am, Dear Sir, most respectfully & faithfully, Yr. obed Sert.

A.J. Dallas

